Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation "the source text" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 22 recites the limitation "the relative order and precedence" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the source summarization result" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the code" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the distribution" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the essential words and phrases" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the generated summarization result" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the internal weights associated with the encoder and decoder" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
2.	Claim 22 objected to because of the following informalities:  claim 22, line 9 recites “encoding the source text in an a neural…” should be – encoding the source text in a neural -.  Line 14 recites “…generated text includes a summarization procedure…” if summarization procedure the same as a summarization procedure in line 6 then a summarization procedure in line 14 should be – the summarization procedure -.  Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,902,214. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent 10,902,214 with obvious wording variations.

U.S. Patent Application 17/133,273
U.S. Patent 10,902,214
22. A method for maintaining semantic content in a generated natural language text, the method comprising:

1. A method for maintaining a specific semantic content in a generated natural language text, the method comprising:
identifying at least one words and phrases associated with the semantic content of the source text;
identifying words or phrases essential to the semantic content of the source text;
performing an evaluation of the source text, wherein the evaluation includes a summarization procedure, followed by a first measurement of the relative order and precedence of the at least one of the words and phrases in the source summarization result;
performing an evaluation of the source text;
wherein the evaluation includes a summarization procedure, followed by a first measurement of the relative order and precedence of essential words and phrases in a source summarization result;
encoding the source text in a neural sequence-to-sequence encoder to generate the code;
encoding the source text in a neural sequence-to-sequence encoder to generate the code;
sampling from the distribution implied by the code to create a candidate generated text;
sampling from the distribution implied by the code to create a candidate generated text;
performing an evaluation of the generated text, wherein the evaluation of the generated text includes a summarization procedure, followed by a second measurement of the relative order and precedence of the essential words and phrases in the generated summarization result;
performing an evaluation of the generated text, wherein the evaluation of the generated text includes a second summarization procedure, followed by a second measurement of the relative order and precedence of the essential words and phrases in the generated summarization result;

computing  first difference between the first measurement and second measurement;
in response to the first difference being greater than an essential similarity threshold, providing a negative feedback response to the encoder and decoder; and
in response to the first difference being less than an essential similarity threshold, providing a positive feedback response to the encoder and decoder; and
updating the internal weights associated with the encoder and decoder, based on a different between the first measurement and second measurement.
updating the internal weights associated with the encoder and decoder in response to the feedback.






Allowable Subject Matter
5.	Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the claim objection(s); and terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.

6.	The following is an examiner’s statement of reasons for allowance:
Crasso et al. (2017/0193459) teaches a calendar scheduler that automatically schedules future task appointments by correlating task attributes to user and personality model generated based personality traits.
Sears (US Patent 6115482) teaches voice output reading system with gesture based navigation wherein a command interpreter receptive of the pointer location and movement signal and the recognized character signal, generating a command signal, and the controller receptive of the command signal and the recognized character signal, the controller generating an output signal representative of at least portion of the text recognized.
As to claim 22, prior arts of record fail to teach, or render obvious, alone or in combination a method for maintaining specific semantic content in generated natural language text comprising the claimed components, relationships, and functionalities as specifically recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652